Citation Nr: 1138192	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  10-45 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation greater than 40 percent for low back strain.

2.  Entitlement to a separate evaluation for lower extremity neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to August 1953.

This appeal arises from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In this decision the RO denied a rating greater than 40 percent for the Veteran's service-connected back strain.  In November 2010, the Veteran requested a hearing before a Veterans Law Judge at the RO; however, in November 2011, the Veteran informed the RO in writing that he was not able to attend a scheduled Board hearing and did not wish to have the hearing rescheduled.  

Following the issuance of the most recent supplemental statement of the case in May 2011, the RO received additional evidence in May 2011.  As this evidence is either duplicative of evidence already on file or not pertinent to the present appeal, there is no prejudice to the Veteran in not referring this evidence to the RO for its review in the first instance.  38 C.F.R. § 20.1304(c).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's low back strain causes limitation of motion and pain, but does not cause ankylosis or incapacitating episodes as defined by VA.

2.  The Veteran's radiculopathy of the right lower extremity productive of mild incomplete paralysis of the sciatic nerve. 



CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 40 percent for low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002);38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2010).

2.  The criteria for a separate 10 percent rating for radiculopathy of the right lower extremity associated with lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in December 2009, which was prior to the April 2010 decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  In the December 2009 letter as well as an April 2011 letter, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claim being decided herein, and which party was responsible for obtaining the evidence.  38 C.F.R. § 3.159; See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra. With respect to the claim being decided herein, the Board finds that the appellant is not prejudiced by a decision as the Veteran was provided with notice of the disability rating and effective date elements in the December 2010 letter.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate this claim, including requesting information from the appellant regarding pertinent medical treatment he may have received, and affording him VA examinations during the appeal period.  In regard to VA examinations, the Veteran was afforded pertinent VA examinations in December 2009 and March 2011 and his claims file was reviewed by a VA examiner in March 2010.  The examiners provided sufficient detail for the Board to make a decision in this appeal and their reports are deemed adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The appellant was also provided with the opportunity to attend a Travel Board Hearing in July 2011 as he requested, but he informed VA in August 2011 that he had been unable to attend the hearing and did not want to request a new hearing.  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in his claim of entitlement to a rating in excess of 40 percent for lumbar sprain and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

In October 1958, the RO granted service connection for low back strain and assigned a 10 percent rating, effective in August 1958.  The RO increased this rating to 40 percent in August 1992, effective in April 1992.

Records from St. Vincent Healthcare show that the Veteran presented to the emergency department in August 2009 for increased confusion, back and knee pain.  He was noted to have had a stroke in January of that year with some residual weakness on the right side.  He reported experiencing more and more back pain.  He was admitted to the hospital and later that month was admitted to Advanced Care Hospital of Montanta.  These records include a progress note that reflects the Veteran's complaint of continuing low back pain which he described as a sharp stabbing pain that was not new.  A discharge summary in September 2009 notes that the Veteran had been experiencing some lower back pain, mainly on the right side.  It also notes that he had possible sciatica and was presently using a Lidoderm patch as well as Aspercreme with success.  His discharge diagnoses included sciatica on the right with lower back pain, being controlled with a lidocaine patch and Aspercreme.  Lumbar spine x-rays were performed and noted to show multilevel spondylosis consisting of disc narrowing at all lumbar levels.  There were no signs of fracture or malignancy.  There was no gross spondylolisthesis.  The conclusion was advanced spondylosis.  

Private medical records show that the Veteran was admitted to St. Johns "TCC" in September 2009 for a completion of IV antibiotics (he had known septic arthritic and community acquired pneumonia) and to get started on oral antibiotics.  He was assessed at that time as having back pain and was switched from lidocaine to Voltaren gel.  

In December 2009, the Veteran filed a claim for an increased evaluation for his service-connected lumbosacral strain.

At a VA examination in December 2009, the Veteran reported that since his lumbar sprains in service he has experienced persistent, progressive and worsening lower back pain.  He said he was retired from owning a small 80 acre farm and from working full time as an auto mechanic and he was medically retired from mechanic work in April 1978 due to lower back pain and bilateral hip pain.  His medical history is shown to be positive for three left hip replacements, one right hip replacement and one left knee replacement.  He reported both constant and flare-up pain to the lower lumbar spine that radiated down the right buttock and right lower leg posteriorly to the right foot.  He described the pain as constant and as a dull aching pain which he rated as a 2 on a scale to 10.  He described the flare-up pain as a sharp, electrical shock type of pain which he rated as a 10+ out of 10.  He reported having flare-up pain 10 times per month lasting 30-60 minutes per episode.  Precipitating triggers for flare-up pain included lifting beyond 15-20 pounds and standing beyond 10-15 minutes.  He said he treats the flare-up pain with Tylenol #3 1 by mouth 3 times per week or Tylenol ES 1000 milligrams and that the medication helps with pain and is well tolerated.  Magnetic imaging resonance (MRI) findings of the lumbar spine were reported as revealing severe narrowing of disc space are various levels from the L1 to the L4 levels.  

The Veteran reported at the December 2009 VA examination experiencing eight days of incapacitating episodes of spinal pain in the past 12 months that were prescribed by his physician during his hospitalization for his lower back pain and left knee surgery at St. Vincent's Healthcare.  He said he experiences stiffness, weakness, fatigue, spasms, decreased motion, numbness and paresthesias, and left leg or foot weakness.  He denied any bowel or bladder changes related to his low back pain.  He said he used a cane, crutches and walker for his low back pain in addition to wearing a soft Velcro lumbar support brace two to three times a week.  He said he was able to walk unaided for two blocks, and he had five falls per month related to back pain and right leg weakness.  He also reported decreased range of motion in the lower back due to pain.  

On examination in December 2009 there was no evidence of pain on palpation over the sacroiliac joints bilaterally.  Lumbosacral spine range of motion from a standing position revealed forward flexion from 0 to 30 degrees, extension from 0 to 10 degrees, left and right lateral flexion from 0 to 10 degrees, and left and right lateral rotation from 0 to 10 degrees.  The Veteran reported discomfort and had grimace and guarding with all range of motion maneuvers.  The examiner noted that there was no objective (or clinical) evidence to show any additional functional loss of range of motion due to pain beyond the measured and reported ranges.  He said that on exam there was no objective evidence of painful motion except during range of motion maneuvers as noted.  He reported no edema, effusion, instability, weakness, abnormal movement and no clinical evidence to indicate pain, fatigue, weakness, lack of endurance or limited function any further than the initial ranges.   There was also no objective evidence of poor muscle tone or atrophy and spinal contour was maintained.  There was no clinical evidence of postural abnormalities, fixed deformity (ankylosis) or abnormality of musculature or back.  In addition, there was no clinical evidence of additional limited function with repetitive use due to pain, fatigue, weakness, lack of endurance beyond limited range of motion ranges.  Discomfort radiated down the right buttock and down the right leg to the foot posteriorly consistent with radiculopathy involving the right sciatic nerve.  Neurological findings revealed intact sensation in all extremities except for decreased vibratory sensation to the right foot compared with the left.  His gait was guarded.  Temperature, tone and gait were normal and the Veteran's balance was intact.  Findings were noted to be consistent with radiculopathy involving the right sciatic nerve.  The Veteran was diagnosed as having degenerative disc disease (DDD), lumbar spine, severe, progressive as evidenced by the MRI report and physical examination findings.  He was also diagnosed as having radiculopathy, right sciatic nerve, progressive secondary to the first diagnosis.  The Veteran's claims file was not reviewed in conjunction with the examination.

In February 2010, the RO received statements from the Veteran's spouse and a person he worked with attesting to his back problems.  His spouse stated that the Veteran's back problem was by far his worst ailment and he had trouble sitting or standing for even short periods of time.  The person the Veteran worked with said he observed the Veteran having difficulty straightening up after bending over to pick something up.  The RO also received a statement from a service officer of the American Legion who said that the Veteran needed help getting in and out of a car and he had given the Veteran a lot of rides to appointments, including to the American Legion.

The Veteran's claims file was reviewed by a VA examiner in March 2010 who attributed all of the Veteran's present back symptoms to DDD of the lumbar spine.  He also opined that it was less likely than not that the Veteran's DDD of the lumbar spine was related to or a "residual/complication/or progression of the low back strain the Veteran was seen for in service".  

VA outpatient records include an August 2010 record assessing the Veteran as having chronic pain that was remaining stable overall.  This record also notes that medication seemed to be helping.

VA outpatient records in November 2010 and December 2010 show that the Veteran had been prescribed Codeine twice a day for pain control.  

Private records from Northern Montana Hospital show that in March 2011 the Veteran was seen in the emergency department after slipping and falling while walking on a flatbed trailer the day before.  He said he placed his right elbow in a 5 gallon bucket and struck the right posterior chest and ribs against an immovable object.  He was given an impression of fractures of the posterior aspect right 11th and 12th ribs with small right pleural effusions status post fall 3/5/11, on anticoagulation and therapeurically anticoagulated.  A computed tomography (CT) scan of the Veteran's cervical spine was taken revealing no acute cervical osseous pathology, a remarkable rotary subluxation of C2 upon C1, and severe degenerative disc disease and facet arthropathy with multiple narrowed neural formina.

At a VA examination in March 2011, the Veteran reported that his thorocolumbar pain had been constant and progressive since its onset in 1951.  He reported his initial injury as occurring when he and another solider were loading a can of hot water onto a truck and the other soldier let go leaving the Veteran with the whole load.  He assessed the pain as a 10+ out of 10 at its worst, and a 7-8 out of 10 at its least.  He denied radiating pain to his lower extremities, and reported multiple incapacitating episodes of back pain in the past 12 months requiring bedrest prescribed by a physician and or treatment by a physician.  He reported that he had recently been hospitalized for a septic knee and said he was treated for back pain as well.  He said he treats the thorocolumbar pain with plain Tylenol daily or more that he purchases.  He said he seldom uses Codeine because it "knocks him for a loop".  Flare ups were reported and precipitated by activity and alleviated by rest and pain medication.  He was noted to have additional limitation of motion or functional impairment during the flare-up due to weight bearing activities, bending, lifting and stooping.  He also reported stiffness, fatigue, spasms, weakness, and decreased motion.  Symptoms were negative for numbness, paresthesias, leg or foot weakness, bladder complaints, or bowel complaints  The Veteran was noted to walk unaided without the use of a cane, crutches, a walker or brace.  Orthotics were noted to be helpful.  The Veteran reported poor balance and an unsteady gait.  The examiner noted that the Veteran sat with ease during the interview and had few position changes for comfort. 

On examination in March 2011, the Veteran had normal curvature of the lumbosacral spine.  Range of motion from a standing position revealed forward flexion from 0 to 10 degrees with the Veteran complaining of pain and an inability to bend.  However, the examiner also noted that the Veteran was able to sit at 90 degrees in a chair, lean forward to push off from the chair, and thus forward flexion was estimated at 55 to 60 degrees.  Extension was 0 to 30 degrees without complaints of pain.  Right and left lateral flexion and extension was to 10 degrees with complaints of pain.  Repetitive ranges were not done due to the Veteran's complaints of pain and guarding.  The examiner said there was no objective (or clinical) evidence to show any additional functional loss of range of motion due to pain beyond the measured and reported ranges.  He said there was no objective evidence of edema, effusion, instability, but there was considerable guarding which restricted movement.  He said there was generalized weakness that was related to age, and he noted that the Veteran was thin and frail with minimal muscle mass and generalized muscle atrophy.  He noted postural abnormalities, a forward lean due to age and severe DDD of the entire spine to include cervical.  He stated there was clinical evidence of limited function due to pain, fatigue, weakness, lack of endurance and no muscle spasms or severe guarding enough to result in an abnormal gait or spinal contour.  Neurological findings revealed diminished vibratory sensation to the lower extremities, bilaterally, and diminished monofilament.  There was no atrophy and the Veteran had good tone.  His strength was 4/5 in the lower extremities, bilaterally.  The Veteran was assessed as having severe DDD at all levels of the lumbar spine.  He opined that the Veteran's DDD was not related to his low back muscle strain in service.  

III.  Analysis

At the outset, the Board notes that VA opinions were obtained in March 2010 and March 2011 negating a link between the Veteran's service connected lumbar strain and his DDD.  The evidence also includes a December 2009 VA examiner's diagnosis of radiculopathy, right sciatic nerve, progressive, secondary to DDD.  With respect to the latter diagnosis of radiculopathy, the RO in an earlier decision in October 1992 continued the Veteran's 40 percent rating by stating that the "CT myelogram" findings of a herniated disc at L4-5 supports the Veteran's symptomatology and current 40 percent evaluation.  Thus, Board finds that based upon the prior actions of the AOJ, the radiculopathy is part and parcel of his service connected lumbar spine disability and all associated manifestations of this diagnosis must be considered in rating this disability.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155;38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran was initially assigned a maximum 40 percent rating under former Diagnostic Code (Code) 5295 for lumbosacral strain (2001).  However, the rating criteria for rating the spine have since been revised twice.  Effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome, but continued to evaluate that disease under Code 5293.  See  67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Code 5293 (2002)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the Codes pertinent to back ratings.  According to that renumbering, Code 5237 now governs ratings of lumbosacral strains and Code 5243 governs ratings of intervertebral disc syndrome. See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Codes 5235-5243).  Thus, since the present appeal stems from the Veteran's December 2009 claim for an increased rating which was filed after the rating criteria were revised, he must meet the requirements for a higher rating under the revised criteria. 

Pursuant to the revised criteria, consideration of the Veteran's lumbar spine strain is warranted under 38 C.F.R. § 4.71a, Code 5237, applicable to lumbosacral strain.  All disabilities of the spine, including lumbosacral strain, are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes. 

Under the General Rating Formula, the Veteran's current 40 percent rating is consistent with forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Note 5 to the General Rating Formula defines unfavorable ankylosis as including fixation of the spine or a portion thereof in flexion or extension, while fixation in a neutral position represents favorable ankylosis. 

In addition, Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. 

Note (2) (See also Plate V.) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that each range of motion measurement be rounded to the nearest five degrees.

When evaluating neurological disabilities separately (see Note (1)), a 10 percent rating is assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis, a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned under Diagnostic Code 8520 for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement is possible for muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

The Board observes that the words "mild," "moderate," and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In the instant case, a 50 percent rating under the General Rating Formula is not warranted because the evidence reflects that there has been no ankylosis, unfavorable or otherwise, of the thoracolumbar or entire spine during the appeal period.  The December 2009 and March 2011 VA examination reports include range of motion findings for flexion, extension, bilateral lateral flexion, and bilateral rotation.  This evidence reflects that there was reduced lumbar spine range of motion, but no thoracolumbar ankylosis, during the appeal period.  In this regard, the December 2009 examiner specifically stated there was no clinical evidence of fixed deformity (ankylosis).  The absence of ankylosis precludes a rating higher than 40 percent for the Veteran's lumbar strain under the General Rating Formula. 

In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. However, these provisions are not for consideration where, as in this case, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Therefore, a rating higher than 40 percent is not warranted pursuant to the DeLuca factors. 

The Board has also considered the possibility of a higher schedular rating under the Formula for Rating IVDS Based on Incapacitating Episodes, which provides for a 60 percent rating for incapacitating episodes lasting six weeks during the previous twelve months.  At a VA examination in December 2009, the Veteran reported eight days of incapacitating episodes of spinal pain in the past 12 months that had been prescribed by his physician during his hospitalization for his lower back pain and left knee surgery at St. Vincent's Hospital.  Even assuming without deciding that the Veteran's complaints and treatment for back pain during this hospitalization satisfy the criteria for incapacitating episodes, the eight day period falls far short of the six week requirement for a higher rating of 60 percent under Code 5243.  Similarly, the Veteran reported at the March 2011 VA examination that he had "multiple" incapacitating episodes of back pain in the past 12 months that required bedrest prescribed by a physician or treatment by a physician.  This simply has not been born out in the medical records, and certainly not to the extent of showing incapacitation for six weeks.  His assertions of prescribed bed rest are inconsistent with the record and are not credible.  Accordingly, a rating higher than 40 percent is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.

For the foregoing reasons, the Board finds that the evidence does not warrant a rating in excess of 40 percent for the Veteran's lumbosacral spine disability from the date of the grant of service connection.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002). 

The above notwithstanding, the Board finds that a separate disability rating is warranted for radiculopathy of the right lower extremity as a manifestation of the Veteran's service-connected lumbar strain. 

As noted above, the rating schedule for evaluating disabilities of the spine provides that any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010). 

Records from St. Vincent Healthcare in August 2009 show that the Veteran had possible sciatica, and VA examination findings in December 2009 were noted to be consistent with radiculopathy involving the right sciatic nerve.  Such findings included decreased vibratory sensation to the right foot compared to the left, and a guarded gait, as well as the Veteran's complaints of shooting pain down his right leg and foot.  Diminished vibratory sensation to the lower extremities was also noted at the March 2011 VA examination, along with diminished monofilament.  In light of these findings, the Board is of the opinion that the Veteran has slight incomplete paralysis of the sciatic nerve to warrant a separate 10 percent disability rating, but no higher, for the right lower extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  38 C.F.R. § 4.3.  A higher rating is not warranted when considering that with the exception of sciatica and diminished vibratory sensation and monofilament, the Veteran's remaining neurological findings have been essentially unremarkable.  Moreover, the Veteran denied radiating pain in his lower extremities at the March 2011 VA examination.  

In 38 C.F.R. § reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123 and 4.124.  Here, the primary manifestation is a decrease in sensation with a minimal decrease in strength and complaint of pain.  However, the totality of the manifestations do not more nearly approximate the findings expected for moderate neuropathy.

Separate ratings for other neurologic abnormalities are not warranted at this time. The Veteran denied at both the December 2009 and March 2011 VA examinations bowel or bladder impairment associated with his lumbar spine and as such a separate disability rating for these conditions is not warranted.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The discussion above reflects that the symptoms of the Veteran's lumbar strain disability are contemplated by the applicable rating criteria, which take account of the loss of range of motion of the lumbar spine, sciatica, and lack of ankylosis and incapacitating episodes.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  The Board notes that the Veteran reported at the December 2009 VA examination that he was medically retired as a full time mechanic in 1978 due to lower back pain and bilateral hip pain (he is noted to have had three hip replacements).  However, as shown in both the March 2010 and March 2011 VA examination reports, the Veteran's predominant, if not all of his, back symptomatology have been attributed to his lumbar spine DDD which the examiner's found to be unrelated to his service connected lumbar sprain.  In short, the above evidence reflects that compensation in the form of an extra-schedular rating is not warranted, and there is no indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular evaluation for the Veteran's lumbar sprain is not warranted.  38 C.F.R. § 3.321(b)(1). 

ORDER 

Entitlement to an evaluation in excess of 40 percent for lumbar strain is denied. 

A separate 10 percent disability rating for radiculopathy of the right lower extremity is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


